DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2 February 2022 have been fully considered but they are not persuasive.
Applicant argues that amended claims address the rejections under 35 USC 112, however, even after addressing previously raised 35 USC 112 issues, multiple issues under 35 USC 112 remain, see rejections below.
Applicant argues that amended claim limitations are not disclosed by Brittingham and points to the tip shroud of Brittingham not having the seal rail 44 being directly formed on the airfoil, however, said arguments attaches extra limitations that are not required by the claims. Note that a claim recitation of a seal fin which is protruded outward from the back surface of the shroud does not necessarily requires the seal fin being directly formed on the back surface as argued, therefore, the arguments are not persuasive and the rejections are maintained.

Claim Objections
Claims 1, 13 and 18-19 are objected to because of the following informalities.

Claim 1 recites “a back surface which is opposite to the gas path surface and which is exposed to outward” and it is recommended to recite “a back surface which is opposite to the gas path surface and which is exposed outwardly” for proper grammatical support.

Claim 13 recites “from one part of the outer edge” and it is recommended to recite “from one part of an outer edge” to avoid potential confusions related to the outer edge recitation.

Claim 18 recites “which constitute and outer edge” and it is recommended to recite “which constitute an outer edge” to avoid potential confusions related to the outer edge recitation.

Claim 19 recites “rotor blades” and it is recommended to recite “the plurality of rotor blades” to maintain consistency with recitations before and after related to the plurality of rotor blades.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “gradually extends outward from the first end portion as far from a pressure/suction surface of the blade body in a/the cross-section,” however, the limitations are rendered indefinite since it is not clear what as far from exactly means in the recited context. Note that proper use of said recitation would be for example “as far from a pressure/suction surface … as possible” and more generic use would be for example “as far as” or “as far from X as …”. Without said second recitation of “as …” the claim is rendered indefinite since the metes and bounds of the claimed invention are not clear.
For prior art examination purposes, the claim is being interpreted as reciting “gradually extends outward from the first end portion furthest from a pressure/suction surface of the blade body in a/the cross-section.”
Furthermore, claim 1 recites “the fillet surface,” however, it is not clear to which fillet surface the limitation refers to since a first fillet surface and a second fillet surface have been previously recited.
Furthermore, claim 1 recites the limitation "the cover main body" in the last line. There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4-5 and 11-20 depend and/or include all limitations from claim 1 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 2 recites “the fillet surface,” however, it is not clear to which fillet surface the limitation refers to since a first fillet surface and a second fillet surface have been previously recited in claim 1.
Clarification and/or amendment is respectfully requested.

Claim 4 recites “a cover main body” and depends from claim 1, however, it is not clear if said limitation refers to the same cover main body recited in claim 1 or to an additional and different cover main body.
Claim 5 depends from claim 4 and fails to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 11 recites “a seal fin” and depends from claim 1, however, it is not clear if said limitation refers to the same seal fin recited in claim 1 or to an additional and different seal fin.
Claims 12 and 15-16 depend and/or include all limitations from claim 11 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 14 recites “from one part of an outer edge” and depends from claim 13, however, it is not clear if said limitation refers to the same one part of the outer edge recited in claim 13 or to an additional and different one part of the outer edge.
Clarification and/or amendment is respectfully requested.

Claim 20 recites the limitation "the other part of the recessed surface" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 11-12 and 19-20 (as far as the claims are definite and understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brittingham et al – hereafter Brittingham – (US 7,976,280 B2).

Regarding claim 1, Brittingham teaches a rotor blade (Fig.3-6) comprising:
a blade body which has an airfoil shape (Fig.3); and
a shroud cover (Annotated Fig.5) which is formed at a first end portion of the blade body in a blade height direction (Annotated Fig.5), wherein 
the shroud cover extends in a first direction intersecting the blade height direction and separating away from a camber line (not explicitly shown) in the first end portion of the blade body (Annotated Fig.5), 
the shroud cover comprises a gas path surface (Annotated Fig.5) exposed toward a second end portion of the blade body in the blade height direction, and a back surface (Annotated Fig.5) which is opposite to the gas path surface and which is exposed to outward in the blade height direction (Annotated Fig.5), 
the gas path surface comprises a first fillet surface which gradually extends outward from the first end portion as far from a pressure surface of the blade body in a cross-section orthogonal to the 
the back surface comprises a recessed surface which extends so as to be recessed toward the second end portion along at least a part of the fillet surface in the cross-section orthogonal to the camber line (Annotated Fig.5), and
the rotor blade further comprises a seal fin (Annotated Fig.5) which is protruded outward from the back surface of the shroud cover in the blade height direction with respect to the cover main body.


    PNG
    media_image1.png
    484
    459
    media_image1.png
    Greyscale


Regarding claim 2, Brittingham further teaches the shroud cover comprises a main body intermediate portion (Annotated Fig.5) which corresponds to an intermediate portion of the fillet surface in a second direction (Annotated Fig.5) intersecting the blade height direction and coming closer to the camber line of the blade body, and 
the back surface in the main body intermediate portion comprises at least a part of the recessed surface (Annotated Fig.5).

Regarding claim 4, Brittingham further teaches the shroud cover comprises a cover main body (Annotated Fig.5, between back surface and gas path surface) and an outer edge portion connected to the cover main body (Annotated Fig.5; Fig.3), 
the outer edge portion is located in the first direction in relation to the cover main body in the cross-section and protrudes in the blade height direction with respect to the cover main body (Annotated Fig.5; Fig.3), 
both the cover main body and the outer edge portion comprise the gas path surface and the back surface (Annotated Fig.5; Fig.3), and
the back surface of the cover main body comprises the recessed surface (Annotated Fig.5; Fig.3).

Regarding claim 5, Brittingham further teaches the outer edge portion protrudes outward from the cover main body in the blade height direction with respect to the cover main body (Annotated Fig.5; Fig.3).

Regarding claim 11, Brittingham further teaches a seal fin (Annotated Fig.5) which protrudes outward from the back surface of the shroud cover in the blade height direction with respect to the cover main body and extends from a first portion of an outer edge of the back surface to a second portion of the outer edge of the back surface (Fig.4/5, note 44 extending from first portion to second portion of outer edge).

Regarding claim 12, Brittingham further teaches the seal fin extends from the first portion of the outer edge of the back surface to the second portion of the outer edge of the back surface across the camber line (Fig.6, note seal fin traverses camber line of blade), and


Regarding claim 19, Brittingham further teaches an axial flow rotating machine (Fig.1) comprising:
a plurality of rotor blades according to claim 1 (Fig.1; see claim 1 above);
a rotor shaft which rotates about an axis (inherent component of disclosed axial flow rotating machine); and
a casing (inherent component of disclosed axial flow rotating machine), wherein 
the rotor blades are arranged in a circumferential direction about the axis (inherent component of disclosed axial flow rotating machine) and are attached to the rotor shaft (inherent component of disclosed axial flow rotating machine) so that the blade height direction is a radial direction with respect to the axis (inherent component of disclosed axial flow rotating machine), and
the casing covers an outer peripheral side of the rotor shaft and the plurality of rotor blades (inherent component of disclosed axial flow rotating machine).

Regarding claim 20, Brittingham further teaches in the cross-section orthogonal to the camber line, one part of the recessed surface, which is located at a side of the pressure surface with respect to the camber line, is extended toward the first end portion close to a side of the suction surface with respect to the camber line (Annotated Fig.5), and the other part of the recessed surface, which is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 (as far as the claims are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Brittingham et al – hereafter Brittingham – (US 7,976,280 B2) as applied to claim 1 and 11, respectively, see above, and further in view of Taylor et al – hereafter Taylor – (US 10,774,654 B2).

Regarding claim 13, Brittingham teaches all the limitations of claim 1, see above, however, does not explicitly teach a rib which protrudes outward from the back surface of the shroud cover in the blade height direction with respect to the cover main body and extends from one part of the outer edge of the back surface toward an other part of the outer edge of the back surface.
Taylor teaches rotor blades (Fig.3, 16) including a blade body (Fig.17, 25) and a shroud cover (Fig.17, 55). Taylor further teaches the shroud cover having a rib (Fig.17, 91) which protrudes from a back surface (Fig.17, 60/66/67) of the shroud cover in a blade height direction with respect to a cover main body and extends from one part of an outer edge (Fig.17) of the back surface toward an other part of the outer edge of the back surface (Fig.17); the rib helps limiting aerodynamic losses (column 13 line 40-41).


Regarding claim 14, Brittingham and Taylor further teach the rib extends from one part of an outer edge of the back surface to the other part of the outer edge of the back surface (Taylor Fig.17, 91).

Regarding claim 15, Brittingham teaches all the limitations of claim 11, see above, however, does not explicitly teach a rib which protrudes outward from the back surface of the shroud cover in the blade height direction with respect to the cover main body and extends from one part of the outer edge of the back surface to the seal fin.
Taylor teaches rotor blades (Fig.3, 16) including a blade body (Fig.17, 25) and a shroud cover (Fig.17, 55). Taylor further teaches the shroud cover having a rib (Fig.17, 91) which protrudes from a back surface (Fig.17, 60/66/67) of the shroud cover in a blade height direction with respect to a cover main body (Fig.17) and extends from one part of the outer edge of the back surface to a seal fin (Fig.17, 57); the rib helps limiting aerodynamic losses (column 13 line 40-41).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the rotor blade of Brittingham by having a rib which protrudes outward from the back surface of the shroud cover in the blade height direction with respect to the cover main body and extends from one part of the outer edge of the back surface to the seal fin as taught by Taylor because this would help limiting aerodynamic losses.

claim 16, Brittingham teaches all the limitations of claim 11, see above, however, does not explicitly teach a rib which protrudes outward from the back surface of the shroud cover and extends from the seal fin in a direction intersecting the extending direction of the seal fin.
Taylor teaches rotor blades (Fig.3, 16) including a blade body (Fig.17, 25) and a shroud cover (Fig.17, 55). Taylor further teaches the shroud cover having a rib (Fig.17, 91) which protrudes from a back surface (Fig.17, 60/66/67) of the shroud cover toward a first side (Fig.17) and extends from the seal fin in a direction intersecting the extending direction of the seal fin (Fig.17, 57); the rib helps limiting aerodynamic losses (column 13 line 40-41).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the rotor blade of Brittingham by having a rib which protrudes outward from the back surface of the shroud cover and extends from the seal fin in a direction intersecting the extending direction of the seal fin as taught by Taylor because this would help limiting aerodynamic losses.

Claims 17-18 (as far as the claims are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Brittingham et al – hereafter Brittingham – (US 7,976,280 B2) as applied to claim 1.

Regarding claims 17-18, Brittingham teaches all the limitations of claim 1, see above, however, does not explicitly teach an area of the back surface is 110% or more based on an area inside an outer edge of the back surface in an imaginary plane including the outer edge (claim 17) or in the cross-section, the back surface comprises a first end and a second end which constitute an outer edge of the back surface, and on the basis of a shroud cover cross-sectional area corresponding to an area of a region surrounded by the gas path surface and a line connecting the first and second ends in the cross-
Brittingham discloses an area of the back surface is greater than an area based on an area inside an outer edge of the back surface including the outer edge (Annotated Fig.5; not the back surface inclination increases the surface area compared to an area as claimed), the back surface comprising a first end and a second end (Annotated Fig.5).
Furthermore, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the current instance the only difference between claim 17 and claim 18 and the disclosed rotor blade and shroud cover of Brittingham is the relative dimensions of the claimed area ratio being 110% or more and the claimed cross-sectional area ratio being 20% or more and applicant has just recited the claimed relative dimensions but has not provided evidence of these dimensions being critical to the rotor blade and shroud cover design and/or operation. Since Brittingham has disclosed a rotor blade and shroud cover with the claimed components and, if having said claimed relative dimensions between the claimed area ratio and claimed cross-sectional area ratio would not perform differently than the prior art device, the claims are not patentably distinct and said relative dimensions modification would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745